Title: To James Madison from John M. D. Laurance, 16 May 1805
From: Laurance, John M. D.
To: Madison, James


Sir
New York May 16t 1805.
By directions of the Columbian Insurance Compy of this City I transmit you certain papers relative to the Capture of the American Schooner Mariner. Many other Vessels have been captured under similar circumstances—being insured however at other offices the proper documents will be forwarded by them.
It is the wish of the Underwriters of this City in submitting these documents to your consideration that Government may adopt such measures under all the circumstances as they may think proper for redressing the injuries they have sustained and guarding in future against similar depredations upon our Commerce by British Cruizers. I hav[e] the <h>onor to remain with respect Your obd svt.
John M D Laurance
